133 F.3d 926
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re:  Michael R. FRIED, Debtor,Michael R. FRIED, Appellant,v.August PUGLIA, dba August Insurance Services, Appellee.
Nos. 97-16225, NC-97-01099-RYOME.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 19, 1997.

Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Michael R. Fried appeals pro se the Bankruptcy Appellate Panel's ("BAP") denial of his motion to reconsider the BAP's previous order dismissing his appeal from a bankruptcy court's order as untimely.  We have jurisdiction pursuant to 28 U.S.C. § 158(c).  We review for abuse of discretion, see National Bank of Long Beach v. Donovan (In re Donovan), 871 F.2d 807, 808 (9th Cir.1989) (per curiam), and we affirm the BAP's denial of Fried's motion to reconsider its previous order, see Delaney v. Alexander (In re Delaney), 29 F.3d 516, 518 (9th Cir.1994) (per curiam).1

AFFIRMED.2


**
 Because we unanimously find this case suitable for decision without oral argument, we deny Fried's request for oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Because we conclude that the BAP properly denied Fried's motion to reconsider, we do not address his remaining contentions challenging the merits of the underlying bankruptcy court order


2
 We deny appellee's Fed.  R.App. P. 38 request for damages